             Case 7:19-cr-00175-NSR Document 73 Filed 03/10/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------x
UNITED STATES OF AMERICA,                                                       AFFIDAVIT

                 - against -
                                                                          19 Cr. 175 (NSR)
PAUL ELMOWSKY,
                                             Defendant(s).
-----------------------------------------------------x
STATE OF NEW YORK                            )
                                             ) SS.:
COUNTY OF ROCKLAND

        Kevin T. Conway, of full age, deposes and says:

        1.       I am the attorney for the Defendant in the above referenced matter.

       2.    I have consulted with Defendant regarding his or her right to be present at all
conferences;

         3. I have discussed with Defendant the current public health emergency created by the
COVID-19 pandemic and the restrictions to courthouse access that have been implemented as a
result; and

         4.     I have obtained Defendant’s consent to willingly and voluntarily give up his or her
right to be present at conferences for the period of time in which access to the courthouse has been
restricted on account of the COVID-19 pandemic.

Dated: March 10, 2021
                                                     Respectfully submitted,



                                                     By: /s/ Kevin T. Conway
                                                     Kevin T. Conway, Esq. (KC-3347)
                                                     7 Stokum Lane
                                                     New City, NY 10956
                                                     T: 845-352-0206
                                                     F: 845-352-0481
                                                     E-mail: kconway@ktclaw.com
                                                     Attorney for Defendant
         Case 7:19-cr-00175-NSR Document 73 Filed 03/10/21 Page 2 of 2




                                      CERTIFICATE OF SERVICE
       I hereby certify that on March 10, 2021, I electronically filed the foregoing document
with the Clerk of the Court and all parties using the CM/ECF system. Participants in the case
who are registered CM/ECF users will be served by the CM/ECF system.

       I further certify that some of the participants in the case are not CM/ECF users. I have
mailed the foregoing document via U.S. Mail to the persons set forth in the Service List below.


By: /s/ Kevin T. Conway
Kevin T. Conway, Esq.
